DETAILED ACTION

The amendment filed on 04/01/2021 has been entered

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Rod Baker on 05/27/2021.

In the claims

In claim 2, line 7, the phrase “a bottom end of the sheath” has been replaced with -- the bottom end of the sheath--.
In claim 3, lines 1-2, the phrase “at least one tube” has been replaced with --at least one another tube--. 
In claim 4, lines 1-2, the phrase “at least one tube” has been replaced with --the at least one another tube--. 
In claim 6, line 2, the word “form” has been replaced with --from--. 


In claim 10, line 7, the phrase “the hole wall” has been replaced with --the borehole wall--. 
In claim 13, line 7, the phrase “the hole wall” has been replaced with --the borehole wall--. 
In claim 16, line 18, the phrase “at least one tube” has been replaced with --at least one another tube--. 
In claim 16, line 21, the phrase “a bottom end of the sheath” has been replaced with -- the bottom end of the sheath--.
In claim 16, line 23, the phrase “ the at least one tube” has been replaced with -- the at least one another tube--. 
In claim 17, lines 1-2, the phrase “at least one tube” has been replaced with --the at least one another tube--. 
In claim 19, line 2, the word “form” has been replaced with --from--. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
05/28/2021